ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/3/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 2/27/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 6, with respect to the claim amendments made in view of the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 
Applicant’s arguments, see pages 6-15, with respect to the deficiencies of the prior art of record (e.g. the rounded edges of Cunningham being disposed only the proximal shaft portion) in view of the previous claim amendments have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-17 directed to an invention non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(Claim 14) Canceled.
(Claim 15) Canceled.
(Claim 16) Canceled.
(Claim 17) Canceled.

Allowable Subject Matter
Claims 1-13 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device as claimed that includes, in combination with the claim(s) as a whole, a chemically etched needle having a metal base with a chemically etched blade formed by an intersection of proximal and distal diverging surfaces wherein at least one diverging surface slopes inward wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771